DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received January 27, 2022 are acknowledged.

Claims 1-37, 42, and 46-52 have been cancelled.
Claim 61 has been amended.
Claims 38-41, 43-45, and 53-75 are pending in the instant application.


Applicant’s election without traverse of the invention of group I, drawn to methods of administering anti-FXI to treat thrombotic conditions in the reply filed on January 27, 2022 is acknowledged.

Claims 43-45 and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27, 2022.

Claims 38-41, 53-66, and 68-75 are under examination in this office action.

Information Disclosure Statement
The IDS forms received 10/3/2019 and 1/27/2022 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-73 and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has broadly claimed methods of administering an anti-FXI antibody to a subject for the purpose of “preventing, treating, managing, or reducing the risk of stroke or thromboembolism”.  Such terms are exemplified, but not defined in the specification, such as on pages 83-88, but given their recitation in the same claim preamble such terms reasonably must differ in meaning and/or scope.  The patient population reasonably treated by the claimed invention are humans, and human patient are typically diagnosed with a disease or condition only after the clinically diagnostic signs and symptoms of the disease or disorder in question are observable.  Since the symptoms of the disease/condition are already manifest in the patient, they cannot be “prevented” (i.e. stopped from ever occurring in the first place).  Notably, the independent claim recites both “preventing” as well as “reducing the risk of”, and both terms reasonably require administration to a patient prior to the onset of symptoms, because for example if a patient already has a disease it is not logical that the risk of developing it can be changed as said risk is 100% since it is already present.  Thus it appears that the two terms differ in the requires level of efficacy, wherein “reducing the risk” reasonably allows for the signs and symptoms of the disease/disorder in question .      



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 55 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 55 recites that the claimed antibody contains two specific mutations in the Fc domain, namely D265A and P329A.  Claim 55 depends directly from claim 54, and claim 54 limits the heavy chain of the claimed antibody to be either SEQ ID:31 or SEQ ID NO:11.  Both of these sequences already contain the aforementioned mutations (see particularly working example 1, most particularly page .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-40, 53-59, 62, 63, 66, 68, 69, 71, 74, and 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,647,780. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of the issued claims.
Specifically, the issued patent recites methods wherein an antibody is administered to a patient to reverse the anticoagulant effect of an anti-FXI antibody that had been previously administered to said patient.  Notably, the patent in question is recited as having been previously administered an anti-FXI antibody that contains the same CDR sequences as the instant claims (see most particularly issued claim 7 and the enclosed sequence alignments, noting that instant SEQ ID NOs:29 and 39 are 100% matches for issued SEQ ID NOs: 12 and 23 respectively), and that the anti-FXI antibody had been previously administered to treat thrombotic conditions including atrial fibrillation and flutter, protein S deficiencies, disseminated intravascular coagulation, and pulmonary hypertension (see particularly issued claim 11).  Notably the patient is also recited as receiving additional therapeutic interventions including fluid replacement and fresh frozen plasma (see particularly issued claim 10).  Claims such as 8 and 9 limit the anti-FXI antibody that had been previously administered to ones which comprise SEQ ID NOs:29 and 39 of the instant claims.  Additionally, the issued claims recite administration of antibodies containing the full length heavy chain of SEQ ID NO:14 .  

Claims 60, 61, 64, 65, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,647,780 as applied to claims 38-40, 53-59, 62, 63, 66, 68, 69, 71, 74, and 75 above, and further in view of Hack (US 8,568,724).
The inventions rendered obvious by the issued claims have been discussed above and differ from that which is presently claimed in that there is no indication that anti-FXI antibodies are to be administered to patients undergoing knee placement surgery and there is no indication as to the route by which such administrations take place.

Therefore, it would have been obvious to ordinary artisans that anti-FXI antibodies could be administered by a wide variety of routes, including intravenous and subcutaneous, and that artisans would monitor FXI activity as part of any dosing protocol in order to best meet the treatment needs of the patient as taught by Hack.  Artisans would have a reasonable expectation of success in making such alterations based upon the teachings and working examples disclosed by Hack.
 
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,647,780 as applied to claims 38-40, 53-59, 62, 63, 66, 68, 69, 71, 74, and 75 above, and further in view of Mundy et al. (US 2011/0184057).
The inventions rendered obvious by the issued claims have been discussed above and differ from that which is presently claimed in that there is no indication in the issued claims that the thromboembolic patient is also receiving statin therapy.
Mundy et al. disclose that thromboembolic patients, such as patients with pulmonary hypertension, are to be treated with statin (see entire document, particularly the abstract and claims).  
Therefore, it would have been obvious to a person of ordinary skill in the art that thromboembolic patients, such as pulmonary hypertension patients, in addition to being treated with antibodies to factor XIa could also be administered statins.  This is because both are taught in the art for treating thrombotic conditions including pulmonary hypertension.  Indeed, the courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been .   

Claims 72 and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,647,780 as applied to claims 38-40, 53-59, 62, 63, 66, 68, 69, 71, 74, and 75 above, and further in view of Andya et al. (US 2006/0088523).
The inventions rendered obvious by the issued claims have been discussed above and differ from that which is presently claimed in that while logically antibodies must be in a physical formulation so that they can be administered, no information about the ingredients of such a formulation (other than the anti-FXI antibody itself) are provided.
Andya et al. disclose antibody formulations containing histidine buffers at a pH of about 5.5. which also contain the surfactant polysorbate and sucrose as a saccharide (see entire document, particularly the abstract, claims, and pages 5 and 7).  Such formulations are disclosed as offering the advantage of increased resistance to polypeptide degradation as compared to other formulations (see for example paragraph [0042]).
Therefore, it would have been obvious to place the anti-FXI antibody into a histidine buffer composition prior to administration in order to gain the advantage of increased resistance to degradation that such a buffer provides as disclosed by Andya et al.  Artisans would expect such a formulation to work given the disclosure by Andya that such formulations are effective in stabilizing antibodies irrespective of their antigen specificity (see for example paragraphs [0042] and [0215-0261], and claim 1).  


No claims are allowable.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644